internal_revenue_service number release date index number -------------------------------------- ----------------------------------------------- ----------------------------------- -------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc fip b05 plr-151483-06 date date ---- ---------------------- -------------------------------------- ---------------------------------------------------- ------------------------------------------------------- ------------------------------------------------------------- legend foundation state program department statute a b c d dear ---------- this letter responds to the foundation’s request for a ruling that it is eligible to receive tax-deductible charitable_contributions under sec_170 of the internal_revenue_code code facts and representations the foundation was established by the statute as a public corporation for the purpose of soliciting accepting making and disbursing contributions and making ---- -- -- plr-151483-06 recommendations for the program the program is a state-wide program established and implemented by the department in coordination with other state departments and agencies for the promotion of tourism in the state the department is part of the executive branch of the government of the state according to the statute the creation of the foundation and the carrying out of its purposes are in all respects for the benefit of the people of the state and constitute a public and charitable purpose the foundation is governed by an a member board the board_of which b members are designated by the statute the statutory members and b members are appointed by the governor of the state appointed members the statutory members are the head of the department who is the chairperson the head of another state department the executive directors of c governmental authorities established by the state and a representative from each of the d state-wide organizations for the preservation of state heritage and promotion of tourism in the state the terms of the statutory members expire with their term in their respective government offices the appointed members may be removed by the governor the foundation is attached to the department for administrative purposes members of the department’s staff make payments on behalf of the foundation and prepare the foundation’s budget for approval by the board the department and other state departments authorities and organizations on whose behalf the foundation and the program operate contribute the majority of the foundation’s operating funds from their own tourism related budgets the foundation’s current_assets may be used only to support the program and upon any dissolution of the foundation its assets will devolve in trust to the department or its successor for use only for marketing to promote tourism in the state law and analysis sec_170 allows subject_to certain limitations a deduction for charitable_contributions as defined in sec_170 payment of which is made within the taxable_year sec_170 includes in the definition of charitable_contribution a contribution or gift made for exclusively public purposes to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia entities eligible to receive tax-deductible contributions include not only governmental units described in sec_170 but also wholly-owned instrumentalities of states or political subdivisions see revrul_75_359 1975_2_cb_79 revrul_79_323 1979_2_cb_106 revrul_57_128 1957_1_cb_311 sets forth the following factors to be taken into account in determining whether an entity is an instrumentality of one or more plr-151483-06 governmental units whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions have the power and interests of an owner whether control and supervision of the organization is vested in a public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of the organization and whether this authority exists and the degree of financial autonomy of the entity and the source of its operating_expenses the foundation was created by the statute the foundation performs the governmental purpose of raising funds to support the various-tourism related activities of the program the program and the foundation were created for the purpose of increasing tourism within the state the foundation in its support of the program acts on behalf of the state the state primarily through the department controls and supervises the foundation the chairman of the board is the head of the department half of the board’s members are appointed directly by the governor and the remaining board members are heads of various state departments or authorities or members of state organizations the staff of the department perform the administrative duties of the foundation including preparing the budget and making payments on behalf of the foundation moreover the operating funds of the foundation are provided primarily by the various state government departments authorities and organizations on whose behalf the foundation and the program operate all of foundation’s assets will be distributed for the state’s benefit while foundation is in existence and upon dissolution of foundation accordingly we conclude that the foundation is an instrumentality of state conclusion we also conclude that foundation as an instrumentality of state is eligible to receive charitable_contributions that are deductible to contributors under sec_170 of the code if all the requirements of that section are satisfied except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-151483-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely timothy l jones senior counsel branch financial institutions products cc
